t c summary opinion united_states tax_court andrew lewis havard petitioner v commissioner of internal revenue respondent docket no 20985-13s l filed date andrew lewis havard pro_se john f driscoll and thomas alan friday for respondent summary opinion lauber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pur- all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar suant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold a notice_of_intent_to_levy respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his action in sustaining the proposed levy was proper as a matter of law we agree and accordingly will grant the motion background petitioner filed federal_income_tax returns for and late and failed to pay the full amounts of tax shown as due on those returns the irs subsequent- ly assessed the tax against him on date in an effort to collect the assessed tax the irs sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing petitioner timely submitted form request for a collection_due_process or equivalent_hearing in his request petitioner sought a collection alternative in the form of an installment_agreement on date a settlement officer so from the irs appeals_office sent petitioner a letter scheduling a telephone cdp hearing for date the so informed petitioner that in order for her to consider a collection alternative he needed to provide her with a copy of a completed form 433-a collection information statement for wage earners and self-employed individuals together with supporting financial information the so received on date petitioner’s form 433-a and attached documents during the ensuing cdp hearing petitioner informed the so that he was not disputing his underlying tax_liability for or he requested an installment_agreement but did not propose any specific monthly payment plan on date the so recorded in her case activity report car her determination that petitioner was eligible for an installment_agreement whereby he could fully pay his account balance at a rate of dollar_figure per month for a specified period the so called petitioner twice but received a message that he was not taking calls on date the so wrote petitioner proposing an installment_agreement for dollar_figure a month effective although the car recites that she had offered him a dollar_figure a month installment_agreement the letter informed petitioner that he needed to respond to the offer by date otherwise the so would sustain the proposed levy and close the case the so received no response to her offer and no other communication from petitioner accordingly on date she sustained the proposed levy and forwarded the file to her team manager for approval on date the irs issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or this letter recited that petitioner had been offered a payment plan of dollar_figure a month but that he had failed to respond to this offer as of date the irs transcript of petitioner’s account shows that his liability for the tax_year has been paid in full the transcript reveals that the irs in date wrote off an dollar_figure balance due for petitioner received verification in a notice cp49 mailed date that his balance due was zero on date the irs mailed him a notice cp21a showing a balance due including tax penalties and interest of dollar_figure the irs transcript of hi sec_2011 account similarly shows a balance due as of date of dollar_figure including additional interest and penalty petitioner timely sought review in this court of the irs notice of determi- nation on date respondent filed a motion for summary_judgment that is supported with exhibits drawn from the administrative record on date petitioner filed a response to this motion discussion a summary_judgment and standard of review the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir although there is some confusion in the record concerning the exact payment plan petitioner was offered this factual uncertainty is not material to our decision where as here there is no dispute concerning the underlying tax_liability the court reviews the irs decision for abuse_of_discretion 114_tc_176 an abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir b analysis the only question is whether the irs properly sustained a levy to collect petitioner’s liabilities we review the record to determine whether the ap- peals officer properly verified that the requirements of any applicable law or ad- ministrative procedure have been met any issues raised by the taxpayer have merit and any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 it is clear from our review of the record that the so conducted a thorough review of transcripts of petitioner’s account and verified that the requirements of applicable law and administrative procedure were followed the so offered petitioner an installment_agreement that reasonably balanced the need for efficient collection_of_taxes with his legitimate concern that collection action be no more intrusive than necessary petitioner did not raise a valid challenge to the ap- propriateness of respondent’s intended collection action these issues are now deemed conceded see rule b petitioner argues that he owes no tax for or as to peti- tioner is correct that his liability has been paid in full therefore any collection action in regard to has become moot petitioner errs however in contending that he has no outstanding tax_liability for the irs transcript of his account and the most recent notice it sent him both show a balance due in excess of dollar_figure petitioner also notes the discrepancy in the car concerning the monthly payment he was offered he argues that the so filed a false report by stating that he had been offered an installment_agreement at dollar_figure a month whereas the offer he received was actually at dollar_figure a month we conclude that the dollar_figure figure appearing in the car was a scrivener’s error and that the dollar_figure figure appearing in the notice_of_determination was mistakenly drawn from the car in any event this discrepancy is not material to our decision because petitioner failed to respond to the offer in any way petitioner’s request for a cdp hearing included a statement that he intended to propose an installment_agreement sec_6159 authorizes the irs to enter into a written_agreement allowing a taxpayer to pay a tax_liability in installments if it concludes that the agreement will facilitate full or partial collection of such liability the decision to accept or reject installment agreements lies within the discretion of the commissioner see 140_tc_173 citing kuretski v commissioner tcmemo_2012_262 at as a threshold matter it is not an abuse_of_discretion for the so to decline to consider an installment_agreement where the taxpayer does not place a specific proposal on the table see 138_tc_228 124_tc_69 stated otherwise it is the obligation of the taxpayer not of the reviewing officer to start negotiations regarding a collection alternative by making a specific proposal petitioner never made such a proposal though not required to do so the so proposed an installment_agreement under which petitioner could pay dollar_figure a month petitioner did not accept that offer did not make a counteroffer did not provide an explanation for his failure to respond to the offer and does not contend that the dollar_figure offer was unreasonable when an so gives a taxpayer an adequate period of time in which to respond it is not an abuse_of_discretion for the so to move ahead after encountering radio silence from the taxpayer see maselli v commissioner tcmemo_2010_19 citing roman v commissioner t c memo cf 135_tc_344 citing shanley v commissioner t c memo the so did not abuse her discretion when she sustained the proposed levy after proposing an installment_agreement to which petitioner did not respond finding no abuse_of_discretion in any of these respects we will dismiss the petition as moot as to the taxable_year and we will grant summary_judgment for respondent and affirm the proposed collection action as to the taxable_year to reflect the foregoing an appropriate order and decision will be entered
